Title: To James Madison from William Prentiss, 23 November 1816
From: Prentiss, William
To: Madison, James


        
          Sir
          Washington 23d. Novr. 1816
        
        My Son will wait on you for your Patronage to a usefull and necessary Establishment in this City.
        My attempt to support a Reading Room falls heavy on me, which I can very Ill bear. I shall be sorry to be under the necessity of giving up so usefull an Institution for want of a part of support to pay the Expenses.
        In 1803 and 1806 I carried dispatches to Mr Monroe then in London.
        I refer you to Mr Meigs of the Land office and others for the usefulness of such a room. His Brother (the Indian Agent) told me he would not have been without the use of my Room the short time he was in the City for twenty dolls. I am respectfully Sir yours with much Esteem
        
          Wm. Prentiss
        
      